         Case 1:18-cv-00168-MJP Document 18 Filed 05/11/20 Page 1 of 4




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NEW YORK

_____________________________________________

BEVERLY ANN BARTHA,

                                 Plaintiff,                  DECISION AND ORDER
                                                             18-CV-0168-MJP
vs.

COMMISSIONER OF SOCIAL SECURITY,

                                 Defendant.

______________________________________________

                                 INTRODUCTION
      Pedersen, M.J. This was an action brought pursuant to 42 U.S.C. § 405(g) to

review   the   final   determination   of     the   Commissioner   of   Social   Security

(“Commissioner” or “Defendant”), which denied plaintiff Beverly Ann Bartha’s

(“Plaintiff”) application for benefits. In a Decision and Order filed on September 24,

2019, ECF No. 14, the Honorable Jonathan W. Feldman granted Plaintiff’s

application for judgment on the pleadings and remanded the case to the

Commissioner for further administrative proceedings. Now before the Court is

Plaintiff’s motion for attorney’s fees pursuant to the Equal Access to Justice Act

(“EAJA”), 28 U.S.C. § 2412(a) & (b). (Mot. for EAJA Fees, Dec. 24, 2019, ECF No. 16.)

The application is granted.

                                  BACKGROUND
      The facts of this case were set forth in the Court’s prior Decision and Order

and need not be repeated here. Bartha v. Astrue, No. 18-CV-160-JWF, 2019 WL

4643584 (W.D.N.Y. Sept. 24, 2019). Briefly, Plaintiff maintained that the
        Case 1:18-cv-00168-MJP Document 18 Filed 05/11/20 Page 2 of 4




Administrative Law Judge (“A.L.J.”) erred because of arriving at a residual functional

capacity, with “no medical source statements in the record upon which the ALJ could

base the RFC he assigned to plaintiff.” Bartha, 2019 WL 4643584, at *2. Plaintiff’s

attorney now seeks a fee award of $6,985.56 and costs of $400.00, based on 33.83

hours of work on this case. The Commissioner has not opposed the application.

                               STANDARD OF LAW
      “Under the EAJA, the Court must consider whether: (1) the claimant is a

‘prevailing party’; (2) the Government’s position was ‘substantially justified’; (3) any

‘special circumstances make an award unjust’; and (4) the fee application was

submitted within thirty days of final judgment in the action.” Santos v. Astrue, 752

F.Supp.2d 412, 415 (S.D.N.Y. 2010) (citing Kerin v. United States Postal Serv., 218

F.3d 185, 189 (2d Cir. 2000)) (citation omitted).

                                    DISCUSSION
      The application here was submitted timely, the claimant was a prevailing

party, and no special circumstances make the award of a fee unjust. The legal

standard concerning “substantial justification” under EAJA is clear:

      A court shall award attorneys’ fees under the EAJA “unless the court
      finds that the position of the United States was substantially justified.”
      Pierce v. Underwood, 487 U.S. 552, 559 (1988) (quoting 28 U.S.C.
      § 2412(d)(1)(A)). The test for determining whether a position is
      “substantially justified” is one of reasonableness, and the Government
      has the burden of demonstrating reasonableness by a “strong showing.”
      Cohen v. Bowen, 837 F.2d 582, 585 (2d Cir. 1988) (quoting
      Environmental Defense Fund, Inc. v. Watt, 722 F.2d 1081, 1085 (2d Cir.
      1983)).

Santos v. Astrue, 752 F. Supp. 2d 412, 415 (S.D.N.Y. 2010).




                                           2
         Case 1:18-cv-00168-MJP Document 18 Filed 05/11/20 Page 3 of 4




      The Supreme Court has suggested that the Government’s position would have

to be somewhat “feeble” in order to warrant an award of fees under EAJA. Pierce v.

Underwood, 108 S. Ct. at 2547 (“[O]ne would expect that where the Government’s

case is so feeble as to provide grounds for an EAJA award, there will often be (as there

was here) a settlement below, or a failure to appeal from the adverse judgment.”).

The Commissioner must show that his position was substantially justified as to the

issue upon which this Court remanded. See Maxey v. Chater, No. 93-CV-606

(RSP/GJD), 1996 WL 492906 at *3 (N.D.N.Y. Aug. 28, 1996) (“The Commissioner

cannot prevail by arguing that she was substantially justified in some of the positions

she took if she was not substantially justified on the issue—failure to develop the

record—that caused [the district court] to remand this case.”).

      In this case, the Court finds that the Commissioner’s position was not

substantially justified. Abundant case law since at least 2016 in this District has held

that an A.L.J. may not interpret raw medical data to arrive at a residual functional

capacity, unless “the record is ‘clear’ and contains ‘some useful assessment of the

claimant’s limitations from a medical source.’” Bartha, slip. op. at 7 (citations

omitted). Accordingly, the Court will grant Plaintiff’s application for an EAJA fee

award.

      Plaintiff’s counsel argues in his memorandum of law that the EAJA hourly

amount of $125.00, established in 1996, ought to be increased as a result of the

current consumer price index to $206.49, and provides the algebraic calculation

showing how he arrived at that figure. (Pl.’s Mem. of Law at 4, Dec. 14, 2019, ECF



                                           3
        Case 1:18-cv-00168-MJP Document 18 Filed 05/11/20 Page 4 of 4




NO. 16-1.) He cites to cases from the Eastern District of Missouri, and the Eighth and

Ninth Circuits in support. The statute states in relevant part that “attorney fees shall

not be awarded in excess of $125 per hour unless the court determines that an

increase in the cost of living … justifies a higher fee.” 28 U.S.C. § 2412(d)(2)(A). The

Second Circuit endorsed use of the consumer price index in Harris v. Sullivan, 968

F.2d 263, 265 (2d Cir. 1992). Therefore, the Court will adopt Plaintiff’s counsel’s

calculation and use an adjusted hourly rate of $206.49 multiplied by 33.83 hours,

which the Court finds is a reasonable fee and time spent on this matter.

                                   CONCLUSION
      Plaintiff’s motion for an award of EAJA fees (ECF No. 16) is granted. The Clerk

will enter an award of $6,985.56, along with $400.00 in costs to Plaintiff’s counsel

under the Equal Access to Justice Act.

IT IS SO ORDERED.


DATED:       May 11, 2020
             Rochester, New York

                                               __________________________________
                                               MARK W. PEDERSEN
                                               United States Magistrate Judge




                                           4
